EXHIBIT 99.2 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CINEDIGM DIGITAL CINEMA CORP. INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at March 31, 2013 and 2012 F-2 Consolidated Statements of Operations for the fiscal years ended March 31, 2013 and 2012 F-4 Consolidated Statements of Comprehensive Loss for the fiscal years ended March 31, 2013 and 2012 F-5 Consolidated Statements of Stockholders' Deficit for the fiscal years ended March 31, 2013 and 2012 F-6 Consolidated Statements of Cash Flows for the fiscal years ended March 31, 2013 and 2012 F-8 Notes to Consolidated Financial Statements F-9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Cinedigm Corp.(formerly known as Cinedigm Digital Cinema Corp.) We have audited the accompanying consolidated balance sheets of Cinedigm Corp. (formerly known as Cinedigm Digital Cinema Corp.)(the “Company”) as of March 31, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, stockholders' deficit and cash flows for each of the years in the two-year period ended March 31, 2013. The financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of March 31, 2013 and 2012 and the consolidated results of their operations and their cash flows for each of the years in the two-year period ended March 31, 2013, in conformity with accounting principles generally accepted in the United States of America. /s/ EisnerAmper LLP Iselin, New Jersey June 19, 2013, except for Notes 1, 2, 3, 4, 11, 15 and 16, as to which the date is February 21, 2014. F-1 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED BALANCE SHEETS (In thousands, except for share and per share data) As Adjusted (See Note 1) March 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted available-for-sale investments — Accounts receivable, net Deferred costs, current portion Unbilled revenue, current portion Prepaid and other current assets Note receivable, current portion Assets of discontinued operations, net of liabilities Total current assets Restricted cash Security deposits Property and equipment, net Intangible assets, net Goodwill Deferred costs, net of current portion Accounts receivable, long-term Note receivable, net of current portion Investment in non-consolidated entity, net Assets of discontinued operations, net of current portion Total assets $ $ See accompanying notes to Consolidated Financial Statements F-2 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED BALANCE SHEETS (In thousands, except for share and per share data) (continued) As Adjusted (See Note 1) March 31, LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Current portion of notes payable, non-recourse Current portion of capital leases Current portion of deferred revenue Current portion of contingent consideration for business combination — Total current liabilities Notes payable, non-recourse, net of current portion Notes payable — Capital leases, net of current portion Interest rate derivatives Deferred revenue, net of current portion Contingent consideration, net of current portion — Customer security deposits, net of current portion — 9 Total liabilities Commitments and contingencies (see Note 9) Stockholders’ Deficit Preferred stock, 15,000,000 shares authorized; Series A 10% - $0.001 par value per share; 20 shares authorized; 7 shares issued and outstanding at March 31, 2013 and 2012, respectively. Liquidation preference of $3,590 Class A common stock, $0.001 par value per share; 118,759,000 and 75,000,000 shares authorized; 48,448,137 and 37,722,927 shares issued and 48,396,697 and 37,671,487 shares outstanding at March 31, 2013 and 2012, respectively 48 38 Class B common stock, $0.001 par value per share; 1,241,000 and 15,000,000 shares authorized; 1,241,000 and 1,241,000 shares issued and 0 and 25,000 shares outstanding, at March 31, 2013 and 2012, respectively — — Additional paid-in capital Treasury stock, at cost; 51,440 Class A shares ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to Consolidated Financial Statements F-3 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for share and per share data) As Adjusted (See Note 1) For the Fiscal Year Ended March 31, Revenues $ $ Costs and expenses: Direct operating (exclusive of depreciation and amortization shown below) Selling, general and administrative Provision for doubtful accounts Merger and acquisition expenses Restructuring and transition expenses Depreciation and amortization of property and equipment Amortization of intangible assets Total operating expenses Income from operations Interest income 48 Debt prepayment fees ) — Loss on extinguishment of notes payable ) — Interest expense ) ) Income (loss) on investment in non-consolidated entity ) Other income, net Change in fair value of interest rate derivatives Loss from continuing operations before benefit from income taxes ) ) Benefit from income taxes — Loss from continuing operations ) ) Loss from discontinued operations ) ) Loss on sale of discontinued operations — ) Net loss ) ) Preferred stock dividends ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per Class A and Class B common share attributable to common shareholders - basic and diluted: Loss from continuing operations $ ) $ ) Loss from discontinued operations ) ) $ ) $ ) Weighted average number of Class A and Class B common shares outstanding: basic and diluted See accompanying notes to Consolidated Financial Statements F-4 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) For the Fiscal Year Ended March 31, Net loss $ ) $ ) Other comprehensive income: Unrealized gains on available-for-sale investment securities — 95 Comprehensive loss $ ) $ ) See accompanying notes to Consolidated Financial Statements F-5 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (In thousands, except share data) Series A Preferred Stock Class A Common Stock Class B Common Stock Treasury Stock Additional Paid-In Accumulated Total Stockholders’ Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Deficit Balances as of March 31, 2012 7 $ $ 38 $ — ) $ ) $ $ ) $ ) Issuance of common stock in connection withthe vesting of restricted stock — (9 ) — (9 ) Issuance of common stock for the services of Directors — Issuance of common stock in connection with April 2012 offering — — 8 — Issuance of common stock in connection with acquisition of New Video Group — — 2 — Conversion of Class B common stock to Class A common stock — — — ) — Costs associated with issuance ofcommon stock — ) — ) Stock-based compensation — Preferred stock dividends — ) ) Accretion of preferred stock dividends — ) — — Net loss — ) ) Balances as of March 31, 2013 7 $ $ 48 — $ — ) $ ) $ $ ) $ ) See accompanying notes to Consolidated Financial Statements F-6 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (In thousands, except share data) Series A Preferred Stock Class A Common Stock Class B Common Stock Treasury Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Total Stockholders’ Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Loss Deficit Balances as of March 31, 2011 7 $ $ 32 $ — ) $ ) $ $ ) ) $ Other comprehensive gain: Unrealized gain on available-for- sale investment securities — 95 95 Issuance of common stock in connection withthe exercise of warrants and stock options — Issuance of common stock in connection withthe vesting of restricted stock — — 1 — (1 ) — — — Issuance of common stock for the services of Directors — — 1 — Issuance of common stock for professional services of third parties — 86 — — 86 Issuance of common stock warrants for professional services of third parties — Issuance of common stock in connection with the payment of bonus — Issuance of common stock in connection with a private placement — — 4 — Costs associated with issuance ofcommon stock — ) — — ) Stock-based compensation — Cancellation of common stock shares — — ) — Preferred stock dividends — ) — ) Accretion of preferred stock dividends — ) — — — Net loss — ) — ) Balances as of March 31, 2012 7 $ $ 38 $ — ) $ ) $ $ ) $ — $ ) See accompanying notes to Consolidated Financial Statements F-7 CINEDIGM DIGITAL CINEMA CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the Fiscal Year Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on disposal of business — Depreciationand amortizationof property and equipment and amortizationof intangible assets Amortization of capitalized software costs Impairment of assets — Amortization of debt issuance costs Provision for doubtful accounts Stock-based compensation and expenses Change in fair value of interest rate derivatives ) ) PIK interest expense added to note payable Loss on extinguishment of notes payable — (Income) loss on investment in non-consolidated entity ) Accretion of note payable Benefit from deferred income taxes ) — Changes in operating assets and liabilities, net of acquisition: Accounts receivable ) Unbilled revenue ) ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable and accrued expenses Deferred revenue ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Net proceeds from disposal of businesses — Purchase of New Video Group, Inc., net of cash acquired of $6,873 ) — Purchases of property and equipment ) ) Purchases of intangible assets ) ) Additions to capitalized software costs ) ) Sales/maturities of restricted available-for-sale investments Purchase of restricted available-for-sale investments — ) Investment in non-consolidated entity — ) Restricted cash ) — Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of notes payable ) ) Proceeds from notes payable Repayment of term loans — ) Payments of debt issuance costs ) — Principal payments on capital leases ) ) Proceeds from issuance of Class A common stock Costs associated with issuance of Class A common stock ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ See accompanying notes to Consolidated Financial Statements F-8 CINEDIGM DIGITAL CINEMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the fiscal years ended March31, 2013 and 2012 ($ in thousands, except for share and per share data) 1. NATURE OF OPERATIONS Cinedigm Digital Cinema Corp. was incorporated in Delaware on March 31, 2000 (“Cinedigm”, and collectively with its subsidiaries, the “Company”). Subsequent to the filing of our Annual Report on Form 10-K for the fiscal year ended March 31, 2013 (the “Annual Report”), the Company made the strategic decision to discontinue, exit and execute a plan of sale for Hollywood Software, Inc. d/b/a Cinedigm Software (“Software”), the Company's direct, wholly-owned subsidiary.As a result, it was determined that the Software businesses met the criteria for classification asa discontinued operation. The consolidated financial statements and the notes to consolidated financial statements presented herein have been recast solely to reflect, for all periods presented, the adjustments resulting from these changes in classification. Accordingly, where applicable, the consolidated financial statements and the notes to consolidated financial statements presented herein have been labeled “As Adjusted.” See Note 3 for further information. Except as described above, the financial information contained in the consolidated financial statements and the notes to consolidated financial statements presented herein does not reflect events occurring afterthe date of the audit report included in our 2013 Annual Report, and does not modify or update those disclosures that may have been affected by subsequent events. For a discussion of other events and developments relating to our Company which occurred subsequent to the filing date of the Annual Report, please refer to the reports and other information we filed with SEC since the filing date of the Annual Report, including, but not limited to, our Quarterly Reports on Form 10-Q for the quarterly periods ended June 30, 2012, September 30, 2012 and December 31, 2012. Over the past decade, the Company has played a significant role in the digital distribution revolution that continues to transform the media landscape. In addition to its pioneering role in transitioning almost 12,000 movie screens from traditional film prints to digital distribution, the Company continues to advance worldwide cinema modernization with its suite of software products allowing exhibitors and distributors to manage their newly digital businesses with efficiency, insight and lower costs. And, as a leading distributor of independent content, the Company collaborates with producers and the exhibition community to market, source, curate and distribute quality content to targeted and profitable audiences through (i) theatrical releases, (ii) existing and emerging digital home entertainment platforms, including iTunes, Amazon Prime, Netflix, xBox, Playstation, and cable video-on-demand ("VOD") and (iii) physical goods, including DVD and Blu-ray. The Company reports its financial results in four primary segments as follows: (1) the first digital cinema deployment (“Phase I Deployment”), (2) the second digital cinema deployment (“Phase II Deployment”), (3) digital cinema services (“Services”) and (4) media content and entertainment (“Content & Entertainment”).The Phase I Deployment and Phase II Deployment segments are the non-recourse, financing vehicles and administrators for the Company's digital cinema equipment (the “Systems”) installed in movie theatres nationwide.The Services segment provides services, software and support to the Phase I Deployment and Phase II Deployment segments as well as directly to exhibitors and other third party customers.Included in these services are asset management services for a specified fee via service agreements with Phase I Deployment and Phase II Deployment as well as third party exhibitors as buyers of their own digital cinema equipment; and software license, maintenance and consulting services to Phase I and Phase II Deployment, various other exhibitors, studios and other content organizations.These services primarily facilitate the conversion from analog to digital cinema and have positioned the Company at what it believes to be the forefront of a rapidly developing industry relating to the distribution and management of digital cinema and other content to theatres and other remote venues worldwide.The Content & Entertainment segment, which includes our acquired wholly-owned subsidiary Cinedigm Entertainment Corp., f/k/a New Video Group, Inc. ("New Video") as described below, provides content marketing and distribution services in both theatrical and ancillary home entertainment markets to alternative and independent movie content owners and to theatrical exhibitors. Purchase of New Video Group, Inc. On April19, 2012, the Company entered into a stock purchase agreement for the purchase of all of the issued and outstanding capital stock of New Video, an independent home entertainment distributor of quality packaged goods entertainment and digital content that provides distribution services in the DVD, Blu-ray, Digital and VOD channels for more than 500 independent rights holders (the “New Video Acquisition”). The Company paid $10.0 million in cash and 2,525,417 shares of Class A common stock at $1.51 per share, subject to certain transfer restrictions, plus up to an additional $6.0 million in cash or Class A common stock, at the Company’s discretion, if certain business unit financial performance targets are met during the fiscal F-9 years ended March 31, 2014 and 2015. In addition, the Company registered the resale of the shares of Class A common stock paid as part of the purchase price, which registration was declared effective by the Securities and Exchange Commission ("SEC") on April 2, 2013. The New Video Acquisition was consummated on April20, 2012. Merger and acquisition expenses, consisting primarily of professional fees, directly related to the New Video Acquisition totaled $1.9 million, of which $1.3 million was incurred during the fiscal year ended March31, 2013. The results of operations of New Video have been included in the accompanying consolidated statements of operations from the date of the acquisition within the Company's Content & Entertainment segment. The total amount of revenues and net income of New Video since the acquisition date that have been included in the consolidated statements of operations for the fiscal year ended March31, 2013 was approximately $13.4 million and $1.5 million, respectively. The aggregate purchase price after post-closing adjustments for 100% of the equity of New Video was $17.2 million, including cash acquired of $6.9 million. The purchase price has been allocated to the identifiable net assets acquired as of the date of acquisition as follows: Cash and cash equivalents $ Accounts receivable Other assets Intangible assets subject to amortization Goodwill Total assets acquired Less: Total liabilities assumed ) Less: Net deferred tax liability ) Total net assets acquired $ Of the $13,915 of intangible assets subject to amortization, $9,671 was assigned to customer relationships with a useful life of 15 years, $2,769 was assigned to a content library with a useful life of five years, $1,193 was assigned to a favorable lease with a useful life of approximately four years and $282 was assigned to covenants not to compete with a useful life of two years. The fair values assigned to intangible assets were determined through the application of various commonly used and accepted valuation procedures and methods, including the multi-period excess earnings method. These valuation methods rely on management judgment, including expected future cash flows resulting from existing customer relationships, customer attrition rates, contributory effects of other assets utilized in the business, peer group cost of capital and royalty rates, and other factors. The valuation of tangible assets was determined to approximate book value at the time of the New Video Acquisition. Useful lives for intangible assets were determined based upon the remaining useful economic lives of the intangible assets that are expected to contribute directly or indirectly to future cash flows. The goodwill of $6,974 represents the premium the Company paid over the fair value of the net tangible and intangible assets acquired. Goodwill is principally attributed to the assembled workforce and synergies anticipated as a result of the New Video Acquisition. Upon concluding the purchase price allocation for the New Video Acquisition in the fourth quarter of the fiscal year ended March 31, 2013,a measurement period adjustment was made to establish a deferred tax liability with a corresponding increase in goodwill at the acquisition date. As a result of this adjustment and the assessment of its consolidated tax filing status, the Company determined it was appropriate to release a portion of its deferred tax valuation allowance established prior to the New Video Acquisition as discussed in Note 14.Accordingly, the previously reported condensed consolidated statement of operations for the three months ended June 30, 2012 should have been revised as follows: F-10 As Adjusted (See Note 1) As Reported As Adjusted Change Statement of operations Loss from continuing operations before benefit from income taxes $ ) $ ) $ — Benefit from income taxes — Loss from continuing operations ) 27 Net loss ) ) Net loss attributable to common stockholders ) ) Net loss per Class A and Class B common share attributable to common shareholders - basic and diluted: Loss from continuing operations $ ) $ — $ Loss from discontinued operations ) ) — $ ) $ ) $ Pro forma Information Related To the Acquisition of New Video The following unaudited consolidated pro forma summary information for the fiscal year ended March31, 2012 has been prepared by adjusting the historical data as set forth in the accompanying consolidated statements of operations for the for the fiscal year ended March31, 2012 to give effect to the acquisition of New Video as if it had occurred at April1, 2011. As the acquisition of New Video was consummated near the beginning of the fiscal year ended March31, 2013, the difference between actual operating results and pro forma results for the fiscal year ended March31, 2013 is not substantial. As Adjusted (See Note 1) For the Fiscal Year Ended March 31, (Unaudited) Revenue $ $ Operating income $ $ Net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) This unaudited pro forma information is provided for informational purposes only and does not purport to be indicative of the results of operations that would have occurred if the acquisition had been completed on the date set forth above, nor is it necessarily indicative of the future operating results. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION AND CONSOLIDATION The Company has incurred net losses historically and has an accumulated deficit of $242,466 as of March31, 2013. The Company also has significant contractual obligations related to its non-recourse debt for the fiscal year ended March31, 2013 and beyond. The Company may continue to generate net losses for the foreseeable future. Based on the Company’s cash position at March31, 2013, and expected cash flows from operations, management believes that the Company has the ability to meet its obligations through at least March31, 2014. Failure to generate additional revenues, raise additional capital or manage discretionary spending could have an adverse effect on the Company’s financial position, results of operations or liquidity. The Company’s consolidated financial statements include the accounts of Cinedigm, Access Digital Media, Inc. (“AccessDM”), ADM Cinema Corporation (“ADM Cinema”) d/b/a the Pavilion Theatre F-11 (certain assets and liabilities of which were sold in May 2011), Christie/AIX, Inc. ("C/AIX") d/b/a Cinedigm Digital Cinema (“Phase 1 DC”), USM (sold in September 2011), Vistachiara Productions, Inc. f/k/a The Bigger Picture, currently d/b/a Cinedigm Content and Entertainment Group, New Video, Access Digital Cinema Phase 2 Corp. (“Phase 2 DC”), Cinedigm Digital Cinema Australia Pty Ltd, Access Digital Cinema Phase 2 B/AIX Corp. (“Phase 2 B/AIX”), Cinedigm Digital Funding I, LLC (“CDF I”) and Cinedigm DC Holdings LLC ("DC Holdings LLC"). Content and Entertainment Group and New Video are together referred to as CEG and FiberSat Global Services, Inc. d/b/a Cinedigm Satellite and Support Services (“Satellite”). AccessDM and Satellite are together referred to as the DMS (the majority of which was sold in November, 2011 and remaining assets of which were sold in May 2012) and software comprise discontinued operations. All intercompany transactions and balances have been eliminated in consolidation. INVESTMENT IN NON-CONSOLIDATED ENTITY The Company indirectly owns 100% of the common equity of CDF2 Holdings, LLC ("Holdings"), which is a Variable Interest Entity (“VIE”), as defined in Accounting Standards Codification Topic 810 ("ASC 810"), “Consolidation". The Company has determined that it is not the primary beneficiary of Holdings in accordance with ASC 810, and it is accounting for its investment in Holdings under the equity method of accounting. The Company's net investment in Holdings is reflected as “Investment in non-consolidated entity, net" in the accompanying consolidated balance sheets. See Note 6 for further discussion. RECLASSIFICATIONS Certain reclassifications, principally for discontinued operations (see Note 3) have been made to the fiscal years ended March31, 2013 and 2012 financial statements to conform to the current presentation. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with Generally Accepted Accounting Principles ("GAAP") requires management to make estimates and assumptions that affect the assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Such estimates include the adequacy of accounts receivable reserves, assessment of goodwill and intangible asset impairment and valuation reserve for income taxes, among others. Actual results could differ from these estimates. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with an original maturity of three months or less to be “cash equivalents.”The Company maintains bank accounts with major banks, which from time to time may exceed the Federal Deposit Insurance Corporation’s insured limits. The Company periodically assesses the financial condition of the institutions and believes that the risk of any loss is minimal. RESTRICTED AVAILABLE-FOR-SALE INVESTMENTS In connection with $172,500 of term loans issued in May 2010 (See Note 7), the sale of USM in September 2011 and the sale of the majority of assets of DMS in November 2011 (See Note 3), the Company segregated $9,477 of the combined proceeds received in the transactions into an account to be used with the approval of the 2010 Note holder either (i) to support an acquisition by the Company; or (ii) to repay the 2010 Note. During the fiscal year ended March31, 2013, these funds were released from restricted available-for-sale investments and used to finance a portion of the cost of the New Video Acquisition in April 2012 (See Note 1). ACCOUNTS RECEIVABLE The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Reserves are recorded primarily on a specific identification basis. Allowance for doubtful accounts amounted to $681 and $240 as of March31, 2013 and 2012, respectively, as adjusted for discontinued operations (See Notes 1 and 3). Accounts receivable, long-term result from up-front activation fees with extended payment terms that are discounted to their present value at prevailing market rates. F-12 RESTRICTED CASH In connection with the 2010 Term Loans issued in May 2010,2013 Term Loans issued in February 2013 and 2013 Prospect Loan Agreement issued in February 2013 (collectively, see Note 7), the Company maintains cash restricted for repaying interest on the respective loans as follows: As of March 31, 2013 As of March 31, 2012 Reserve account related to the 2010 Term Loans (See Note 7) $ — $ Reserve account related to the 2013 Term Loans (See Note 7) — Reserve account related to the 2013 Prospect Loan Agreement (SeeNote 7) — $ $ DEFERRED COSTS Deferred costs primarily consist of unamortized debt issuance costs related to the 2013 Term Loans and 2013 Prospect Loan (see Note 7), which are amortized under the effective interest rate method over the terms of the respective debt. All other unamortized debt issuance costs are amortized on a straight-line basis over the term of the respective debt. For such debt, amortization on a straight-line basis is not materially different from the effective interest method. PROPERTY AND EQUIPMENT Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation expense is recorded using the straight-line method over the estimated useful lives of the respective assets as follows: Computer equipment and software 3 - 5 years Digital cinema projection systems 10 years Machinery and equipment 3 - 10 years Furniture and fixtures 3 - 6 years Leasehold improvements are amortized over the shorter of the lease term or the estimated useful life of the leasehold improvements. Maintenance and repair costs are charged to expense as incurred. Major renewals, improvements and additions are capitalized.Upon the sale or other disposition of any property and equipment, the cost and related accumulated depreciation and amortization are removed from the accounts and the gain or loss on disposal is included in the consolidated statements of operations. ACCOUNTING FOR DERIVATIVE ACTIVITIES Derivative financial instruments are recorded at fair value.In May 2010, the Company settled the interest rate swap in place with respect to its previous credit facility. The Company has three separate interest rate swap agreements (the “Interest Rate Swaps”) to limit the Company’s exposure to changes in interest rates related to the 2013 Term Loans. Additionally, the Company entered into two separate interest rate cap transactions during the fiscal year ended March31, 2013 to limit the Company's exposure to interest rates related to the 2013 Term Loans and 2013 Prospect Loan. Changes in fair value of derivative financial instruments are either recognized in accumulated other comprehensive loss (a component of stockholders' deficit) or in the consolidated statements of operations depending on whether the derivative qualifies for hedge accounting.The Company has not sought hedge accounting treatment for these instruments and therefore, changes in the value of its Interest Rate Swapsand caps were recorded in the consolidated statements of operations (See Note 7). FAIR VALUE MEASUREMENTS The fair value measurement disclosures are grouped into three levels based on valuation factors: ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments and market corroborated inputs) ● Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) F-13 Assets and liabilities measured at fair value on a recurring basis use the market approach, where prices and other relevant information are generated by market transactions involving identical or comparable assets or liabilities. The following tables summarize the levels of fair value measurements of the Company’s financial assets: As of March 31, 2013 Level 1 Level 2 Level 3 Total Cash equivalents $ $ — $ — $ Restricted cash — — Interest rate derivatives — ) — ) Contingent consideration — — ) ) $ $ ) $ ) $ As of March 31, 2012 Level 1 Level 2 Level 3 Total Restricted available-for-sale investments $— $— Restricted cash — — Interest rate derivatives — ) — ) $ $ ) $ — $ Contingent consideration is a liability to the sellers of New Video based upon its business unit financial performance target in each of the fiscal years ended March 31, 2014 and 2015 (see Note 1). The estimates of the fair value of the contingent consideration arrangement was estimated by using the current forecast of New Video adjusted EBITDA, as defined by the New Video stock purchase agreement. That measure is based on significant inputs that are not observable in the market, which are considered Level 3 inputs. The following summarized changes in contingent consideration liabilities in during the fiscal year ended March31, 2013: Balance at March 31, 2012 $ — Contingent consideration at time of purchase Change in fair value ) Balance at March 31, 2013 $ Key assumptions include a discount rate of 7% and that New Video will achieve 100% of its business unit financial performance target in each of the three fiscal years described above, resulting in a payment of 75% of the maximum contingent consideration amount described in Note 1. During the fiscal year ended March31, 2013, the business unit financial performance target was not achieved, therefore no amount was paid. As of March31, 2013, the remaining amount of contingent consideration arrangements, the range of outcomes and the assumptions used to develop the estimate had not changed. The Company’s cash and cash equivalents, accounts receivable, unbilled revenue and accounts payable and accrued expenses are financial instruments and are recorded at cost in the consolidated balance sheets. The estimated fair values of these financial instruments approximate their carrying amounts because of their short-term nature. The carrying amount of accounts receivable, long-term and notes receivable approximates fair value based on the discounted cash flows of that instrument using current assumptions at the balance sheet date. At March31, 2013, the estimated fair value of the Company’s fixed rate debt approximated its carrying amount of $70,151. At March31, 2013 the estimated fair value of the Company’s variable rate debt was $171,597, compared to a carrying amount of $167,758. The fair value of fixed rate and variable rate debt is estimated by management based upon current interest rates available to the Company at the respective balance sheet date for arrangements with similar terms and conditions.Based on borrowing rates currently available to the Company for loans with similar terms, the carrying value of notes payable and capital lease obligations approximates fair value. IMPAIRMENT OF LONG-LIVED AND FINITE-LIVED ASSETS The Company reviews the recoverability of its long-lived assets and finite-lived intangible assets, when events or conditions exist that indicate a possible impairment exists. The assessment for recoverability is based primarily on the Company’s ability F-14 to recover the carrying value of its long-lived and finite-lived assets from expected future undiscounted net cash flows. If the total of expected future undiscounted net cash flows is less than the total carrying value of the assets the asset is deemed not to be recoverable and possibly impaired.The Company then estimates the fair value of the asset to determine whether an impairment loss should be recognized.An impairment loss will be recognized if the difference between the fair value and the carrying value of the asset exceeds its fair value.Fair value is determined by computing the expected future undiscounted cash flows.During the fiscal yearsended March31, 2013 and 2012, no impairment charge from continuing operations for long-lived assets or finite-lived assets was recorded. GOODWILL AND INDEFINITE-LIVED INTANGIBLE ASSETS Goodwill is the excess of the purchase price paid over the fair value of the net assets of an acquired business.Goodwill and intangible assets with indefinite lives are not amortized; rather, they are tested for impairment on at least an annual basis. Inherent in the fair value determination for each reporting unit are certain judgments and estimates relating to future cash flows, including management’s interpretation of current economic indicators and market conditions, and assumptions about the Company’s strategic plans with regard to its operations. To the extent additional information arises, market conditions change or the Company’s strategies change, it is possible that the conclusion regarding whether the Company’s remaining goodwill is impaired could change and result in future goodwill impairment charges that will have a material effect on the Company’s consolidated financial position or results of operations. The Company applies the Financial Accounting Standards Board's ("FASB") guidance when testing goodwill for impairment which permits the Company to make a qualitative assessment of whether goodwill is impaired, or opt to bypass the qualitative assessment, and proceed directly to performing the first step of the two-step impairment test. If the Company performs a qualitative assessment and concludes it is more likely than not that the fair value of a reporting unit exceeds its carrying value, goodwill is not considered impaired and the two-step impairment test is unnecessary. However, if the Company concludes otherwise, it is then required to perform the first step of the two-step impairment test. The Company has the unconditional option to bypass the qualitative assessment for any reporting unit and proceed directly to performing the first step of the goodwill impairment test. The Company may resume performing the qualitative assessment in any subsequent period. For reporting units where we decide to perform a qualitative assessment, our management assesses and makes judgments regarding a variety of factors which potentially impact the fair value of a reporting unit, including general economic conditions, industry and market-specific conditions, customer behavior, cost factors, our financial performance and trends, our strategies and business plans, capital requirements, management and personnel issues, and our stock price, among others. Management then considers the totality of these and other factors, placing more weight on the events and circumstances that are judged to most affect a reporting unit's fair value or the carrying amount of its net assets, to reach a qualitative conclusion regarding whether it is more likely than not that the fair value of a reporting unit exceeds its carrying amount. For reporting units where we decide to perform a quantitative testing approach in order to test goodwill, a determination of the fair value of our reporting units is required and is based, among other things, on estimates of future operating performance of the reporting unit and/or the component of the entity being valued. The Company is required to complete an impairment test for goodwill and record any resulting impairment losses at least on an annual basis or more often if warranted by events or changes in circumstances indicating that the carrying value may exceed fair value, also known as impairment indicators. This impairment test includes the projection and discounting of cash flows, analysis of our market factors impacting the businesses the Company operates and estimating the fair values of tangible and intangible assets and liabilities. Estimating future cash flows and determining their present values are based upon, among other things, certain assumptions about expected future operating performance and appropriate discount rates determined by management. The discounted cash flow methodology establishes fair value by estimating the present value of the projected future cash flows to be generated from the reporting unit. The discount rate applied to the projected future cash flows to arrive at the present value is intended to reflect all risks of ownership and the associated risks of realizing the stream of projected future cash flows.The discounted cash flow methodology uses our projections of financial performance for a five-year period.The most significant assumptions used in the discounted cash flow methodology are the discount rate and expected future revenues and gross margins, which vary among reporting units. The market participant based weighted average cost of capital for each unit gives consideration to factors including, but not limited to, capital structure, historic and projected financial performance, and size. F-15 The market multiple methodology establishes fair value by comparing the reporting unit to other companies that are similar, from an operational or industry standpoint and considers the risk characteristics in order to determine the risk profile relative to the comparable companies as a group.The most significant assumptions are the market multiplies and the control premium. TheCompany haselected not to apply a control premium to the fair value conclusions for the purposes of impairment testing. During the annual testing of goodwill for the fiscal year ended March31, 2013, management performed the quantitative assessment for its CEG reporting unit. In determining fair value, we make various assumptions, including our expectations of future cash flows based on projections or forecasts derived from our analysis of business prospects, economic or market trends and any regulatory changes that may occur. We estimate the fair value of the reporting unit using a net present value methodology, which is dependent on significant assumptions related to estimated future discounted cash flows, discount rates and tax rates. Our assumptions included a growth rate in adjusted EBITDA for CEG that was derived from the Company's budget for the fiscal year ended March 31, 2014 and a flat growth rate of approximately 3% for the fiscal years thereafter through the fiscal year ending March 31, 2018. Further, we assumed a market-based weighted average cost of capital of 20% for CEG, to discount cash flows and a blended federal and state tax rate of 40%. We determined that the fair value of the CEG reporting unit exceeded its carrying value, inclusive of goodwill of $8,542, by over 100%. Thus, a significant decrease in fair value would be required before the goodwill balance of CEG would have a carrying value in excess of the fair value. As such, no further analysis of the CEG reporting unit was required and no goodwill impairment was recorded for the fiscal year ended March31, 2013. There is, however, a significant risk of future impairment if management's expectations of future cash flows are not achieved. F-16 Information related to the goodwill allocated to the Company's CEG reporting unit is detailed below: As of March 31, 2012 (As Adjusted (See Note 1) $ Goodwill resulting from the New Video Acquisition As of March 31, 2013 (As Adjusted (See Note 1) $ REVENUE RECOGNITION Phase I Deployment and Phase II Deployment Virtual print fees (“VPFs”) are earned pursuant to contracts with movie studios and distributors, whereby amounts are payable by a studio to Phase 1 DC, CDF I and to Phase 2 DC when movies distributed by the studio are displayed on screens utilizing the Company’s Systems installed in movie theatres.VPFs are earned and payable to Phase 1 DC and CDF I based on a defined fee schedule with a reduced VPF rate year over year until the sixth year at which point the VPF rate remains unchanged through the tenth year.One VPF is payable for every digital title displayed per System. The amount of VPF revenue is dependent on the number of movie titles released and displayed using the Systems in any given accounting period. VPF revenue is recognized in the period in which the digital title first plays on a System for general audience viewing in a digitally-equipped movie theatre, as Phase 1 DC’s, CDF I’s and Phase 2 DC’s performance obligations have been substantially met at that time. Phase 2 DC’s agreements with distributors require the payment of VPFs, according to a defined fee schedule, for ten years from the date each system is installed; however, Phase 2 DC may no longer collect VPFs once “cost recoupment,” as defined in the agreements, is achieved. Cost recoupment will occur once the cumulative VPFs and other cash receipts collected by Phase 2 DC have equaled the total of all cash outflows, including the purchase price of all Systems, all financing costs, all “overhead and ongoing costs”, as defined, and including the Company’s service fees, subject to maximum agreed upon amounts during the three-year rollout period and thereafter, plus a compounded return on any billed but unpaid overhead and ongoing costs, of 15% per year. Further, if cost recoupment occurs before the end of the eighth contract year, a one-time “cost recoupment bonus” is payable by the studios to the Company. Any other cash flows, net of expenses, received by Phase 2 DC following the achievement of cost recoupment are required to be returned to the distributors on a pro-rata basis. At this time, the Company cannot estimate the timing or probability of the achievement of cost recoupment. Alternative content fees (“ACFs”) are earned pursuant to contracts with movie exhibitors, whereby amounts are payable to Phase 1 DC, CDF I and to Phase 2 DC, generally either a fixed amount or as a percentage of the applicable box office revenue derived from the exhibitor’s showing of content other than feature movies, such as concerts and sporting events (typically referred to as “alternative content”). ACF revenue is recognized in the period in which the alternative content first opens for audience viewing. Revenues are deferred for up front exhibitor contributions and are recognized over the cost recoupment period, which is expected to be ten years. Services Exhibitors who purchased and own Systems using their own financing in the Phase II Deployment, paid an upfront activation fee that is generally $2 thousand per screen to the Company (the “Exhibitor-Buyer Structure”).These upfront activation fees are recognized in the period in which these exhibitor owned Systems are ready for content, as the Company has no further obligations to the customer, and are generally paid quarterly from VPF revenues over approximately one year.Additionally, the Company recognizes activation fee revenue of between $1 thousand and $2 thousand on Phase 2 DC Systems and for Systems installed by Holdings upon installation and such fees are generally collected upfront upon installation.The Company will then manage the billing and collection of VPFs and will remit all VPFs collected to the exhibitors, less an administrative fee that will approximate up to 10% of the VPFs collected. F-17 The administrative fee related to the Phase I Deployment approximates 5% of the VPFs collected and an incentive service fee equal to 2.5% of the VPFs earned by Phase 1 DC.This administrative fee is recognized in the period in which the billing of VPFs occurs, as performance obligations have been substantially met at that time. Content & Entertainment CEG earns fees for the distribution of content in the home entertainment markets via several distribution channels, including digital, video-on-demand, and physical goods (e.g. DVD and Blu-ray Disc). The fee rate earned by the Company varies depending upon the nature of the agreements with the platform and content providers. Generally, revenues are recognized at the availability date of the content for a subscription digital platform, at the time of shipment for physical goods, or point-of-sale for transactional and video-on-demand services. CEG also has contracts for the theatrical distribution of third party feature movies and alternative content. CEG’s distribution fee revenue and CEG's participation in box office receipts is recognized at the time a feature movie and alternative content is viewed. CEG has the right to receive or bill a portion of the theatrical distribution fee in advance of the exhibition date, and therefore such amount is recorded as a receivable at the time of execution, and all related distribution revenue is deferred until the third party feature movies’ or alternative content’s theatrical release date. DIRECT OPERATING COSTS Direct operating costs consist of facility operating costs such as rent, utilities, real estate taxes, repairs and maintenance, royalty expenses, advertising, insurance and other related expenses, direct personnel costs, subcontractors and amortization of capitalized software development costs. ADVERTISING Advertising costs are expensed as incurred and are included in selling, general and administrative expenses. For the fiscal yearsended March31, 2013 and 2012, the Company recorded advertising costs of $111 and $305, respectively, as adjusted for discontinued operations (See Note 1). STOCK-BASED COMPENSATION During the fiscal yearsended March31, 2013 and 2012, the Company recorded employee and director stock-based compensation from continuing operations of $2,044 and $2,589, respectively, as adjusted for discontinued operations (See Note 1). The weighted-average grant-date fair value of options granted during the fiscal yearsended March31, 2013 and 2012 was $0.88 and $1.77, respectively. There were no stock options exercised during the fiscal yearended March31, 2013. During the fiscal year ended March 31, 2012, there were exercises of 93,628 stock options. In December 2010, the Company hired a new CEO and issued options to purchase 4,500,000 shares of Class A Common Stock, 1,500,000 of which carry an exercise price of $1.50, 2,500,000 of which carry an exercise price of $3.00, and 500,000 of which carry an exercise price of $5.00.One-third of the options in each tranche began vesting in December 2011 and will finish in December 2013 and all of the options have a term of 10 years.These options were issued outside of the Company’s equity incentive plan as an inducement for entering into employment with the Company.The weighted-average grant-date fair value of these options granted was $0.81. The Company estimated the fair value of stock options at the date of each grant using a Black-Scholes option valuation model with the following assumptions: For the Fiscal Year Ended March 31, Assumptions for Option Grants Range of risk-free interest rates 0.6 - 0.9% 0.8 - 2.2% Dividend yield — — Expected life (years) 5 5 Range of expected volatilities 74.0 - 76.0% 76.3 - 78.1% F-18 The risk-free interest rate used in the Black-Scholes option pricing model for options granted under the Company’s stock option plan awards is the historical yield on U.S. Treasury securities with equivalent remaining lives.The Company does not currently anticipate paying any cash dividends on common stock in the foreseeable future. Consequently, an expected dividend yield of zero is used in the Black-Scholes option pricing model. The Company estimates the expected life of options granted under the Company’s stock option plans using both exercise behavior and post-vesting termination behavior, as well as consideration of outstanding options.The Company estimates expected volatility for options granted under the Company’s stock option plans based on a measure of historical volatility in the trading market for the Company’s common stock. Employee and director stock-based compensation expense related to the Company’s stock-based awards was as follows: As Adjusted (See Note 1) For the Fiscal Year Ended March 31, Direct operating $ 15 $ 23 Selling, general and administrative $ $ NET LOSS PER SHARE Basic and diluted net loss per common share has been calculated as follows: Basic and diluted net loss per common share Net loss + preferred dividends Weighted average number of common stock outstanding during the period Shares issued and any shares that are reacquired during the period are weighted for the portion of the period that they are outstanding. The Company incurred net losses for each of the fiscal yearsended March31, 2013 and 2012 and, therefore, the impact of dilutive potential common shares from outstanding stock options and warrants, totaling 20,594,108 shares and 20,372,988shares as of March31, 2013 and 2012, respectively, were excluded from the computation as it would be anti-dilutive. RECENT ACCOUNTING PRONOUNCEMENTS Recently Adopted Standards In July 2012, the FASB issued a new accounting standard update, which amends guidance allowing an entity to first assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite – lived intangible asset is impaired. This assessment should be used as a basis for determining whether it is necessary to perform the quantitative impairment test. An entity would not be required to calculate the fair value of the intangible asset and perform the quantitative test unless the entity determines, based upon its qualitative assessment, that it is more likely than not that its fair value is less than its carrying value. The update provides further guidance of events and circumstances that an entity should consider in determining whether it is more likely than not that the fair value of an indefinite – lived intangible asset is less than its carrying amount. The update also allows an entity the option to bypass the qualitative assessment for any indefinite-lived intangible asset in any period and proceed directly to performing the quantitative impairment test. An entity will be able to resume performing the qualitative assessment in any subsequent period. This update is effective for annual and interim periods beginning after September 15, 2012, with early adoption permitted. The Company adopted this standard on October 1, 2012. The adoption of this standard did not have a material impact on the consolidated financial statements and disclosures. In October 2012, the FASB issued a new accounting standard update, which aligns the guidance on fair value measurements in the impairment test of unamortized film costs with the guidance on fair value measurements in other instances within GAAP. The amendments in this update eliminate certain requirements related to an impairment assessment of unamortized film costs and clarify when unamortized film costs should be assessed for impairment. This update does not add any new guidance to the FASB's codification for Entertainment - Films. This update is effective for the Company's impairment assessments performed F-19 on or after December 15, 2012. The Company adopted this standard on January 1, 2013. The adoption of this standard did not have a material impact on the consolidated financial statements and disclosures. 3. ASSETS HELD FOR SALE AND DISCONTINUED OPERATIONS In the third quarter of the fiscal year ending March 31, 2014, the Company made the strategic decision to discontinue, exit and execute a plan of sale for Hollywood Software, Inc. d/b/a Cinedigm Software (“Software”), the Company's direct, wholly-owned subsidiary.Management had concluded that it would be in the best interests of shareholders for the Company’s focus to be toward theatrical releasing and aggregation and distribution of independent content, digitally and in the form of DVDs and Blu-Ray discs, along with the growth and servicing of the existing digital cinema business. Further, management of the Company believed that Software, which was previously included in our Services segment, no longer yielded the same synergies across the Company’s businesses as once existed. As a consequence, it was determined that Software met the criteria for classification as discontinued operations. As such, the consolidated financial statements and the notes to consolidated financial statements presented herein have beenretrospectively adjustedfor the fiscal years ended March 31, 2013 and 2012, solely to reflect the adjustments resulting from these changes in classification for the discontinued operations of Software, for all periods presented. USM had contracts with exhibitors to display pre-show advertisements on their screens, in exchange for certain fees paid to the exhibitors. The Company determined that this business did not meet its strategic plan and sold USM in September 2011 for $6,000, before transaction expenses of $226, and recognized a gain on the sale of $846 for the fiscal year ended March31, 2012.USM was formerly part of the Content & Entertainment segment. In November 2011, pursuant to an asset purchase agreement, the Company sold to a third party the theatrical assets of the Company's physical and electronic distribution business and trailer distribution business for $1,000 before transaction expenses of $277, and recognized a loss on the sale of $4,606 for the fiscal year ended March31, 2012.These DMS non-theatrical assets were written down in value by $800 during the fiscal year ended March31, 2012.DMS was formerly part of the Services segment. In May 2012, pursuant to an asset purchase agreement, the Company sold to a third party the remaining net assets of its non-theatrical DMS business for $200. The Company did not recognize a gain or loss on the sale. In connection with the sale and in consideration of other payments made by the Company on behalf of the buyer, the Company received a secured promissory note from the third party for $260representing the sale proceeds and other amounts advanced by the Company on behalf of the third party. The promissory note, which bears interest of 5% per annum, was originally due on October19, 2012 and has an outstanding balance of $0 as of March31, 2013. The promissory note will be satisfied in exchange for cash payments and services provided by the third party through December31, 2013. The assets and liabilities of discontinued operations as of March31, 2013 and 2012, resulting from the above, were as follows: F-20 As Adjusted (See Note 1) As of March 31, 2013 As of March 31, 2012 Current assets of discontinued operations: Accounts receivable $ $ Unbilled revenue Prepaid and other current assets 12 2 Total current assets of discontinued operations Current liabilities of discontinued operations: Accounts payable and accrued expenses Deferred revenue Current liabilities of discontinued operations Current assets of discontinued operations, net of current liabilities $ $ 921 Property and equipment, net $ $ Goodwill Capitalized software costs and intangible assets, net Unbilled revenue, net of current portion Assets of discontinued operations, net of current portion $ $ F-21 For the fiscal year ended March31, 2013, the loss from discontinued operations is comprised of Software and DMS. There is no tax provision or benefit related to any of the discontinued operations. For the fiscal year ended March31, 2012, the loss from discontinued operations is comprised of Software, USM, DMS and the Pavilion Theatre. The loss from discontinued operations was as follows: As Adjusted (See Note 1) For the Fiscal Year Ended March 31, Revenues $ $ Costs and Expenses: Direct operating (exclusive of depreciation and amortization shown below) Selling, general and administrative Provision for doubtful accounts Research and development Impairment of assets — Depreciation of property and equipment Amortization of intangible assets 27 Total operating expenses Loss from operations ) ) Interest expense 2 ) Other expense, net ) Loss from discontinued operations $ ) $ ) 4. CONSOLIDATED BALANCE SHEET COMPONENTS ACCOUNTS RECEIVABLE Accounts receivable, net consisted of the following: As Adjusted (See Note 1) As of March 31, Trade receivables $ $ Allowance for doubtful accounts ) ) Total accounts receivable, net $ $ PREPAID AND OTHER CURRENT ASSETS Prepaid and other current assets consisted of the following: As Adjusted (See Note 1) As of March 31, Non-trade accounts receivable $ $ Prepaid royalties — Prepaid insurance Prepaid inventory — Other prepaid expenses Total prepaid and other current assets $ $ F-22 PROPERTY AND EQUIPMENT Property and equipment, net consisted of the following: As Adjusted (See Note 1) As of March 31, Leasehold improvements $ $ 17 Computer equipment and software Digital cinema projection systems Machinery and equipment 37 Furniture and fixtures Less - accumulated depreciation and amortization ) ) Total property and equipment, net $ $ For the fiscal years ended March31, 2013 and 2012, total depreciation and amortization of property and equipment amounted to $36,359 and $35,715, respectively.For the fiscal years ended March31, 2013 and 2012, the amortization of the Company’s capital leases, and included in depreciation and amortization of property and equipment, amounted to $239 and $342, respectively. INTANGIBLE ASSETS Intangible assets, net consisted of the following: As Adjusted (See Note 1) As of March 31, 2013 Gross Carrying Amount Accumulated Amortization Net Amount Useful Life (years) Trademarks $ $ ) $ 16 3 Corporate trade names ) - 2-10 Customer relationships and contracts ) 3-15 Theatre relationships ) 10-12 Covenants not to compete ) 2-5 Content library ) 5 Favorable lease agreement ) 4 $ $ ) $ As Adjusted (See Note 1) As of March 31, 2012 Gross Carrying Amount Accumulated Amortization Net Amount Useful Life (years) Trademarks $ $ ) $ 30 3 Corporate trade names ) — 2-10 Customer relationships and contracts ) — 3-5 Theatre relationships ) 10-12 Covenants not to compete ) — 3-5 $ $ ) $ F-23 For the fiscal years ended March31, 2013 and 2012, amortization expense amounted to $1,538 and $278, respectively.The Company did not record any impairment of intangible assets during the fiscal years ended March31, 2013 and 2012. Amortization expense on intangible assets for the next five fiscal years is estimated as follows: For the fiscal years ending March 31, $ ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses consisted of the following: As Adjusted (See Note 1) As of March 31, Accounts payable $ $ Amounts due to customers/producers — Accrued compensation and benefits Accrued taxes payable Interest payable Accrued restructuring and transition expenses — Accrued other expenses Total accounts payable and accrued expenses $ $ 5. NOTES RECEIVABLE Notes receivable consisted of the following: As of March 31, 2013 As of March 31, 2012 Note Receivable (as defined below) Current Portion Long Term Portion Current Portion Long Term Portion Exhibitor Install Notes $ 41 $ $ $ Managed Services Note — — Other 8 — 30 — $ In connection with Phase 1 DC’s Phase I Deployment, the Company agreed to provide financing to certain theatres upon the billing to the motion picture exhibitors by Christie for the installation costs associated with the placement of Systems in movie theatres.In April 2006, certain motion picture exhibitors agreed to issue to the Company two 8% notes receivable for an aggregate of $1,287 (the “Exhibitor Install Notes”). One of the 8% notes was subsequently paid off. Under the Exhibitor Install Notes, the motion picture exhibitors are required to make monthly interest only payments through October 2007 and quarterly principal and interest payments thereafter through August 2009 and August 2017, respectively.As of March31, 2013 and 2012, the outstanding balances of the Exhibitor Install Notes were $171 and $635, respectively. In August 2010, in connection with the sale of Core Technology Services, Inc. ("Managed Services") and the Access Digital Server Assets the Company entered into a $1,150 note receivable (the "Managed Services Note") as part of the purchase price.The Managed Services Note is being repaid through service credits applied against the Managed Services Note under the Managed Services Agreement. As of March31, 2013 and 2012, the outstanding balance of the Managed Services Note was $282 and $298, respectively. F-24 6. INVESTMENT IN NON-CONSOLIDATED ENTITY Investment in Holdings As discussed in Note 2, Holdings, a subsidiary of Phase 2 DC, which is wholly owned by the Company, and its wholly owned limited liability company, Cinedigm Digital Funding 2, LLC, were created for the purpose of capitalizing on the conversion of the exhibition industry from film to digital technology. Holdings assists customers in procuring the necessary equipment in the conversion of their Systems by providing the necessary financing, equipment, installation and related ongoing services. Holdings is a VIE, as defined in ASC 810, indirectly wholly owned by the Company. ASC 810 requires the consolidation of VIEs by an entity that has a controlling financial interest in the VIE which entity is thereby defined as the primary beneficiary of the VIE. To be a primary beneficiary, an entity must have the power to direct the activities of a VIE that most significantly impact the VIE's economic performance, among other factors. Although Holdings is indirectly wholly owned by the Company, a third party, which also has a variable interest in Holdings, along with an independent third party manager and the Company must mutually approve all business activities and transactions that significantly impact Holdings' economic performance. The Company has thus assessed its variable interests in Holdings and determined that it is not the primary beneficiary of Holdings and therefore accounts for its investment in Holdings under the equity method of accounting. In completing our assessment, the Company identified the activities that it considers most significant to the economic performance of Holdings and determined that we do not have the power to direct those activities. As a result, Holdings' financial position and results of operations are not consolidated in the financial position and results of operations of the Company. The Company's maximum exposure to loss as it relates to Holdings as of March31, 2013 and 2012 includes: ● The investment in the equity of Holdings of $1,812 and $1,490, respectively; and ● Accounts receivable due from Holdings for service fees under its master service agreement of $396 and $668, respectively, included within accounts receivable, net on the accompanying consolidated balance sheets. During the fiscal years ended March31, 2013 and 2012, the Company received $1,597 and $458 in aggregate revenues through digital cinema servicing fees from Holdings, respectively, included in revenues on the accompanying consolidated statements of operations. The changes in the carrying amount of our investment in Holdings for the fiscal year ended March31, 2013 are as follows: Balance at March 31, 2011 $ — Equity contributions Equity in loss of Holdings ) Balance at March 31, 2012 Equity in income of Holdings Balance at March 31, 2013 $ F-25 7. NOTES PAYABLE Notes payable consisted of the following: As of March 31, 2013 As of March 31, 2012 Notes Payable Current Portion Long Term Portion Current Portion Long Term Portion 2013 Term Loans, net of debt discount $ $ $ — $ — 2013 Prospect Loan Agreement — — — 2010 Term Loans, net of debt discount — — KBC Facilities P2 Vendor Note 74 94 P2 Exhibitor Notes 64 60 Total non-recourse notes payable $ 2010 Note, net of debt discount $ — $ — $ — $ Total recourse notes payable $ — $ — $ — $ Total notes payable $ Non-recourse debt is generally defined as debt whereby the lenders’ sole recourse with respect to defaults by the Company is limited to the value of theasset collateralized by the debt.The 2013 Term Loans are not guaranteed by the Company or its other subsidiaries, other than Phase 1 DC. The 2013 Prospect Loan Agreement is not guaranteed by the Company or its other subsidiaries, other than Phase 1 DC and Phase 2 DC. The KBC Facilities, the P2 Vendor Note and the P2 Exhibitor Notes are not guaranteed by the Company or its other subsidiaries, other than Phase 2 DC. In May 2010, CDF I, an indirectly wholly-owned, special purpose, non-recourse subsidiary of the Company, formed in April 2010, entered into a definitive credit agreement (the “2010 Credit Agreement”) with Société Générale, New York Branch (“SocGen”), as co-administrative agent, paying agent for the lenders party thereto and certain other secured parties and subsequently as collateral agent.Pursuant to the 2010 Credit Agreement, CDF I borrowed term loans (the “2010 Term Loans”) in the principal amount of $172,500.These 2010 Term Loans were non-recourse to the Company.Under the 2010 Credit Agreement, each of the 2010 Term Loans bore interest, at the option of CDF I and subject to certain conditions, based on the base rate (generally, the bank prime rate) plus a margin of 2.50% or the Eurodollar rate (subject to a floor of 1.75%), plus a margin of 3.50%. On February 28, 2013, CDF I entered into an amended and restated credit agreement (the “2013 Credit Agreement”) with Société Générale, New York Branch, as administrative agent and collateral agent for the lenders party thereto and certain other secured parties (the “Collateral Agent”), and the lenders party thereto. The 2013 Credit Agreement amended and restated the 2010 Credit Agreement. The primary changes effected by the Amended and Restated Credit Agreement were (i) changing the aggregate principal amount of the term loans to $130,000, which included an assignment of $5,000 of the principal balance to an affiliate of CDF I, (ii) changing the interest rate (described further below) and (iii) extending the term of the credit facility to February 2018. The proceeds of the term loans ("2013 Term Loans") under the 2013 Credit Agreement were used by CDF I to refinance the 2010 Credit Agreement. The Company recognized a loss from debt extinguishment on the 2010 Term Loans of $2,996, principally from the write-off of previously deferred debt issuance costs and original issue discount, during the fiscal year ended March31, 2013. Under the 2013 Credit Agreement, each of the 2013 Term loans bears interest, at the option of CDF I and subject to certain conditions, based on the base rate (generally, the bank prime rate) or the LIBOR rate set at a minimum of 1.00%, plus a margin of 1.75% (in the case of base rate loans) or, 2.75% (in the case of LIBOR rate loans). All collections and revenues of CDF I are deposited into designated accounts, from which amounts are paid out on a monthly basis to pay certain operating expenses and principal, interest, fees, costs and expenses relating to the 2013 Credit Agreement according to certain designated priorities. On a quarterly basis, if funds remain after the payment of all such amounts, they will be applied to prepay the 2013 Term Loans. The 2013 Term Loans mature and must be paid in full by February 28, 2018. In addition, CDF I may prepay the 2013 Term Loans, in whole or in part, subject to paying certain breakage costs, if applicable, and a 1.00% prepayment premium if a prepayment is made during the first year of the 2013 Term Loans. F-26 The 2013 Credit Agreement also requires each of CDF I’s existing and future direct and indirect domestic subsidiaries (the "Guarantors") to guarantee, under an Amended and Restated Guaranty and Security Agreement dated as of February 28, 2013 by and among CDF I, the Guarantors and the Collateral Agent (the “Guaranty and Security Agreement”), the obligations under the 2013 Credit Agreement, and all such obligations to be secured by a first priority perfected security interest in all of the collective assets of CDF I and the Guarantors, including real estate owned or leased, and all capital stock or other equity interests in C/AIX, the direct holder of CDF I’s equity, CDF I and CDF I’s subsidiaries. In connection with the 2013 Credit Agreement, AccessDM, a wholly-owned subsidiary of the Company and the direct parent of C/AIX, entered into an amended and restated pledge agreement dated as of February 28, 2013 (the “AccessDM Pledge Agreement”) in favor of the Collateral Agent pursuant to which AccessDM pledged to the Collateral Agent all of the outstanding shares of common stock of C/AIX, and C/AIX entered into an amended and restated pledge agreement dated as of February 28, 2013 (the “C/AIX Pledge Agreement”) in favor of the Collateral Agent pursuant to which C/AIX pledged to the Collateral Agent all of the outstanding membership interests of CDF I. The 2013 Credit Agreement contains customary representations, warranties, affirmative covenants, negative covenants and events of default. All collections and revenues of CDF I are deposited into designated accounts.These amounts are included in cash and cash equivalents in the consolidated balance sheets and are only available to pay certain operating expenses, principal, interest, fees, costs and expenses relating to both the 2013 Credit Agreement and 2010 Credit Agreement, according to certain designated priorities, which totaled $6,787 and $8,447as of March31, 2013 and 2012, respectively. The Company also set up a debt service fund under both the 2013 Credit Agreement and 2010 Credit Agreement for future principal and interest payments, classified as restricted cash of $5,751 as of both March31, 2013 and 2012. The Company deferred debt issuance costs of $1,639 associated with the issuance of the 2013 Term Loans. Such costs will be amortized through February 2018. The balance of the 2010 Term Loans, net of the original issue discount, at March31, 2013 and March31, 2012 was as follows: As of March 31, 2013 As of March 31, 2012 2010 Term Loans, at issuance $ $ Payments to date ) ) Discount on 2010 Term Loans — ) 2010 Term Loans, net — Less current portion — ) Total long term portion $ — $ The balance of the 2013 Term Loans, net of the original issue discount, at March31, 2013 was as follows: As of March 31, 2013 2013 Term Loans, at issuance, net $ Payments to date ) Discount on 2013 Term Loans ) 2013 Term Loans, net Less current portion ) Total long term portion $ On February 28, 2013, DC Holdings LLC, AccessDM and Phase 2 DC entered into term loan agreement (the “2013 ProspectLoan Agreement”) with Prospect Capital Corporation (“Prospect”), as administrative agent (the “Prospect Administrative Agent”) and collateral agent (the “Prospect Collateral Agent”) for the lenders party thereto, and the other lenders party thereto pursuant to which DC Holdings LLC borrowed $70,000 (the “2013 Prospect Loan”) . The 2013 Prospect Loan will bear interest annually in cash at LIBOR plus 9.00% (with a 2.00% LIBOR floor) and at 2.50% to be accrued as an increase in the aggregate principal amount of the 2013 Prospect Loan until the 2013 Credit Agreement is paid off, at which time all interest will be payable in cash. The 2013 Prospect Loan matures on March 31, 2021. The 2013 Prospect Loan may be accelerated upon a change in control (as defined in the Term Loan Agreement) or other events of default as set forth therein and would be subject to mandatory acceleration upon an insolvency of DC Holdings LLC. The 2013 Prospect Loan is payable on a voluntary basis after the second anniversary of the initial borrowing in whole but not in part, subject to a prepayment penalty equal to 5.00% of the principal amount prepaid if the 2013 Prospect Loan is prepaid after the second anniversary but prior to the third anniversary of issuance, F-27 a prepayment penalty of 4.00% of the principal amount prepaid if the 2013 Prospect Loan is prepaid after such third anniversary but prior to the fourth anniversary of issuance, a prepayment penalty of 3.00% of the principal amount prepaid if the 2013 Prospect Loan is prepaid after such fourth anniversary but prior to the fifth anniversary of issuance, a prepayment penalty of 2.00% of the principal amount prepaid if the 2013 Prospect Loan is prepaid after such fifth anniversary but prior to the sixth anniversary of issuance, a prepayment penalty of 1.00% of the principal amount prepaid if the 2013 Prospect Loan is prepaid after such sixth anniversary but prior to the seventh anniversary of issuance, and without penalty if the 2013 Prospect Loan is prepaid thereafter, plus cash in an amount equal to the accrued and unpaid interest amount with respect to the principal amount through and including the prepayment date. In connection with the 2013 Prospect Loan, the Company assigned to DC Holdings LLC its rights to receive servicing fees under the Company’s Phase I and Phase II deployments. Pursuant to a Limited Recourse Pledge Agreement (the “Limited Recourse Pledge”) executed by the Company and a Guaranty, Pledge and Security Agreement (the “Prospect Guaranty and Security Agreement”) among DC Holdings LLC, AccessDM, Phase 2 DC and Prospect, as Prospect Collateral Agent, the Prospect Loan is secured by, among other things, a first priority pledge of the stock of Holdings owned by the Company, the stock of AccessDM owned by DC Holdings LLC and the stock of Phase 2 DC owned by the Company, and guaranteed by AccessDM and Phase 2 DC. The Company provides limited financial support to the 2013 Prospect Loan not to exceed $1,500 per year in the event financial performance does not meet certain defined benchmarks. The Company deferred debt issuance costs of $4,214 associated with the issuance of the 2013 Prospect Loan. Such costs will be amortized through March 2021. The 2013 Prospect Loan Agreement contains customary representations, warranties, affirmative covenants, negative covenants and events of default. The balance of the 2013 Prospect Loan Agreement at March31, 2013 was as follows: As of March 31, 2013 2013 Prospect Loan Agreement, at issuance $ PIK Interest 2013 Prospect Loan Agreement, net $ Less current portion — Total long term portion $ In August 2009, the Company entered into a securities purchase agreement (the “Sageview Purchase Agreement”) with an affiliate of Sageview Capital LP (“Sageview” or the “Purchaser”) pursuant to which the Company agreed to issue a Senior Secured Note (the “2009 Note”) in the aggregate principal amount of $75,000 and warrants (the “Sageview Warrants”) to purchase 16,000,000 shares of its Class A Common Stock (the “2009 Private Placement”).The 2009 Note was later amended and restated on May 6, 2010 (as so amended and restated, the “2010 Note”).The 2010 Note was repaid by the Company from the proceeds of the 2013 Term Loans and the 2010 Note was thereby extinguished. The Company recognized a loss from debt extinguishment of the 2010 Note of $4,909, principally from the write-off of previously deferred debt issuance costs and original issue discount, during the fiscal year ended March31, 2013. The Company additionally paid a debt prepayment fee to Sageview of $3,725 resulting from the repayment of the 2010 Note prior to its maturity date. The balance of the 2010 Note, net of the discount associated with the issuance of the Sageview Warrants and the interest of 8% per annum on the 2010 Note to be accrued as an increase in the aggregate principal amount of the 2010 Note (“PIK Interest”), as of March 31, 2013 and March 31, 2012 was as follows: As of March 31, 2013 As of March 31, 2012 2010 Note, at issuance $ $ Discount on 2010 Note — ) PIK Interest Payments to date ) 2010 Note, net $ — $ Less current portion — — Total long term portion $ — $ F-28 CREDIT FACILITIES In December 2008, Phase 2 B/AIX, a direct wholly-owned subsidiary of Phase 2 DC and an indirect wholly-owned subsidiary of the Company, began entering into multiple credit facilities to fund the purchase of Systems from Barco, Inc. to be installed in movie theatres as part of the Company’s Phase II Deployment. A summary of the credit facilities is as follows: Outstanding Principal Balance Draw as of Facility1 Credit Facility Interest Rate1 Maturity Date As of March 31, 2013 As of March 31, 2012 March 31, 2013 1 $ % December 2016 $ — $ $ — 2 % December 2017 27 3 % September 2018 4 % September 2018 — 5 % March 2019 — 6 % December 2018 $ 1 For each facility, principal is to be repaid in twenty-eight quarterly installments. 2 The interest rate for facilities 2 through 6 are the three month LIBOR, plus the interest rate noted above. At March31, 2013, the Company was in compliance with all of its debt covenants. The aggregate principal repayments on the Company’s notes payable, excluding debt discounts, are scheduled to be as follows: For the fiscal years ending March 31, $ Thereafter $ 8. STOCKHOLDERS’ EQUITY CAPITAL STOCK COMMON STOCK In September 2012, the Company increased the number of shares of Class A Common Stock authorized for issuance by 30,000,000 shares and redesignated the 13,759,000 unissued shares of Class B Common Stock as shares of Class A Common Stock, resulting in a total of 118,759,000 authorized shares of Class A Common Stock and 1,241,000 shares of authorized Class B Common Stock of which none remain available for issuance. On April 26, 2012, the holder of 25,000 shares of the Company's Class B common stock converted all of the Class B shares into 25,000 Class A common stock shares. Accordingly the Company no longer has any Class B common stock outstanding. In April 2012, the Company issued 7,857,143 shares of Class A common stock at a public offering price of $1.40 per share,resulting in net proceeds to the Company of $10,000, net of costs of $1,121. PREFERRED STOCK Cumulative dividends in arrears on the preferred stock at March31, 2013 and 2012 were $90 and $67, respectively. CINEDIGM’S EQUITY INCENTIVE PLAN The Company’s equity incentive plan (“the Plan”) previously provided for the issuance of up to 6,300,000 shares of Class A Common Stock to employees, outside directors and consultants. At the Annual Meeting of Stockholders on September 12, 2012 F-29 of the Company, the stockholders of the Company approved an amendment to the Plan to increase the total number of shares of the Company's Class A Common Stock available for issuance to 9,300,000 shares. Stock Options Awards under the Plan may be in any of the following forms (or a combination thereof) (i) stock option awards; (ii) stock appreciation rights; (iii) stock or restricted stock or restricted stock units; or (iv) performance awards. The Plan provides for the granting of incentive stock options (“ISOs”) with exercise prices not less than the fair market value of the Company’s Class A Common Stock on the date of grant. ISOs granted to shareholders of more than 10% of the total combined voting power of the Company must have exercise prices of at least 110% of the fair market value of the Company’s Class A Common Stock on the date of grant. ISOs and non-statutory stock options granted under the Plan are subject to vesting provisions, and exercise is subject to the continuous service of the participant. The exercise prices and vesting periods (if any) for non-statutory options are set at the discretion of the Company’s compensation committee. Upon a change of control of the Company, all stock options (incentive and non-statutory) that have not previously vested will vest immediately and become fully exercisable. In connection with the grants of stock options under the Plan, the Company and the participants have executed stock option agreements setting forth the terms of the grants. During the fiscal year ended March31, 2013, the Company granted stock options to purchase 972,000 shares of its Class A Common Stock to its employees at exercise prices ranging from $1.37 to $1.72 per share, which will vest equally over a four year period.As of March31, 2013, the weighted average exercise price for outstanding stock options is $2.16 and the weighted average remaining contractual life is 6.91 years. The following table summarizes the activity of the Plan related to shares issuable pursuant to outstanding options: Shares Under Option Weighted Average Exercise Price Per Share Balance at March 31, 2011 $ Granted Exercised ) Canceled ) Balance at March 31, 2012 Granted Exercised — — Canceled ) Balance at March 31, 2013 An analysis of all options outstanding under the Plan as of March31, 2013 is presented below: Range of Prices Options Outstanding Weighted Average Remaining Life in Years Weighted Average Exercise Price Aggregate Intrinsic Value $0.01 - $1.37 $ $ $1.38 - $1.75 $1.76 - $2.25 — $2.26 - $3.00 — $3.01 - $5.00 — $5.01 - $15.00 — $ F-30 An analysis of all options exercisable under the Plan as of March31, 2013 is presented below: Options Exercisable Weighted Average Remaining Life in Years Weighted Average Exercise Price Aggregate Intrinsic
